*203OPINION OF THE COURT
Per Curiam.
Respondent Howard J. Diller was admitted to the practice of law in New York by the Appellate Division, Second Judicial Department, on March 27, 1957 under the name Howard Jerome Diller. At all times relevant herein respondent has maintained an office for the practice of law within the First Judicial Department.
Petitioner Departmental Disciplinary Committee seeks an order pursuant to 22 NYCRR 603.4 (d) confirming the Hearing Panel’s findings of fact and conclusions of law.
We find that there is sufficient evidence to support the Hearing Panel’s findings that respondent failed to maintain intact the identity of client funds, in violation of Code of Professional Responsibility DR 9-102 (A); failed to accurately describe the transaction by which respondent conducted the sale of real property located at 2331 First Avenue pursuant to a power of attorney in violation of DR 1-102 (A) (4); deposited personal funds in his escrow account, thereby commingling escrow funds with his personal funds, in violation of DR 9-102 (A) and section 603.15 (a) of the Rules of this Court; and engaged in conduct that reflects adversely on his fitness to practice law, in violation of DR 1-102 (A) (6).
Significantly, respondent’s acts did not result in any loss to his client or financial benefit to himself.
In light of these findings, we further find that respondent should be suspended from the practice of law for a period of six months.
Accordingly, the petition is granted and respondent is herewith suspended.
Sullivan, J. P., Carro, Ellerin, Kupferman and Ross, JJ., concur.
Application granted, the report of the Hearing Panel confirmed, and respondent suspended from the practice of law for a period of six months, effective June 13, 1994, and until the further order of this Court.